Citation Nr: 0704589	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  00-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty February 1956 to May 1960 
and from October 1984 to May 1998. He also had service in the 
Army National Guard. This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.

In February 2006, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The veteran was treated in service in 1998 for 
psychiatric complaints.  

2.  The veteran has currently been diagnosed with a 
psychiatric disorder.  

3.  The veteran's current complaints are not shown to be 
related to service.  


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The record shows that the veteran was treated in service on 
several occasions for a psychiatric disability, with findings 
of anxiety disorder, on a flow sheet updated in October 1998, 
a notation of depression and taking Reglan on a master 
problem list, and a finding of depression/mood disorder, dong 
well on Zoloft at separation in May 1998.  It was noted at 
separation that he was taking 100 mg of Zoloft and had 
started with Reglan for mood disorder.  

After service, on VA psychiatric examination in May 1999, the 
veteran was diagnosed as having memory loss.  The examiner 
stated that the veteran certainly appeared to have some 
depression which could account for his memory loss.  VA 
outpatient treatment records show that in May 2000, the 
veteran was noted to currently being treated for depression 
and having an abnormal MMPI-2 profile.  It was noted that 
such individuals have anxiety symptoms such as difficulty 
with sleep, excessive worrying and tension.  He was diagnosed 
with somatization disorder with anxiety features.  

In August 2006, the veteran was examined by VA.  His claims 
file was reviewed, and a history was taken.  The examiner 
diagnosed depressive disorder.  The examiner stated that the 
etiology of the depression is unclear.  It was pointed out 
that there were notes in his files referring to anxiety and 
depression and some suggestion that perhaps his depression 
was related to Reglan and alcohol.  The examiner reported 
that on the other hand, he knew of no way of linking the 
current depression  specifically to the depression noted in 
service without resorting to speculation given the veteran's 
own confusion over the cause of his current depression.  This 
opinion stands uncontradicted in the record.  

Absent a showing of a medical nexus between the current 
findings and service, the claim cannot prevail.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet.   App. 124, 127 (1998). 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  ).  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided the appellant with notice in 
January 2004.  The Board acknowledges that section 5103(a) 
notice was sent to the veteran after the RO's December 1999 
decision that is the basis for this appeal.  In this case, 
however, the unfavorable RO decision that is the basis of 
this appeal was already decided - and appealed -- by the time 
the now controlling notice legislation was enacted.  The 
United States Court of Appeals for Veterans Claims (Court) 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received.

The January 2004 letter satisfied the content requirement of 
a VCAA notice.  It informed the appellant concerning the 
information and evidence necessary to substantiate his 
claims, and explained which information or evidence it needed 
from him and what he could do to help with the claim.  The RO 
advised him as to what VA would do to assist him in the 
development of the evidence to support his claim. In 
addition, the January 2004 notice letter also contained the 
"fourth element," informing him of the need to submit medical 
evidence.  Thus, the appellant clearly had actual knowledge 
of this requirement.  Additionally a notice letter was 
provided to the veteran in August 2006 which supplied the 
proper notice to the veteran.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of for Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  A letter 
properly informing the veteran in this regard was sent in 
August 2006.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
been examined, an opinion has been obtained, and records have 
been obtained.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.  


ORDER

Service connection for a psychiatric disorder is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


